PER CURIAM
Employer seeks judicial review of an order of the Workers’ Compensation Board holding that employer’s failure to contest a previous determination order precluded it from contesting the compensability of claimant’s knee condition. The statutes pertinent to this review have been amended by Oregon Laws 1995, chapter 332. The amended versions of the statutes are applicable to this case, and the changes may affect the Board’s analysis or result. Accordingly, we remand for reconsideration in light of the new law. Volk v. America West Airlines, 135 Or App 565, 899 P2d 746 (1995).
Reversed and remanded for reconsideration.